EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 11-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The Examiner’s amendment cancels the non-elected invention claims.  The references of record effectively set forth the state of the art.  None of the prior art, alone or in combination, describe, teach or suggest the elected invention.  Specifically, a method for determining a structure-independent contribution of a lithography mask to a fluctuation of the linewidth (LWR, linewidth roughness) comprising the following steps: providing an optical system having an imaging optical unit for imaging lithography masks, providing a lithography mask having at least one measurement region which is free of structures to be imaged, illuminating the at least one measurement region with illumination radiation, recording a focus stack of the at least one measurement region of the lithography mask, and evaluating 2D intensity distributions of the recorded focus stack in a spatially resolved manner, wherein evaluating the 2D intensity distributions comprises ascertaining a defocus dependence of the standard deviation of the detected 2D intensity distributions, and wherein evaluating the 2D intensity distributions comprises the following steps: determining a spectrum S(v, z) of the 2D intensity distributions by Fourier transformation of the 2D intensity distributions, determining a defocus dependence of a plurality of spectral components S(vxi, vyi) of the spectrum S(v~ z), and ascertaining a Fourier transform H(y) of a function for describing the optical surface roughness of the lithography mask from the determined defocus dependence of the spectral components S(vxi, vyi).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737